Citation Nr: 1018568	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  03-11 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether L. may be recognized as a helpless child of the 
Veteran.  



REPRESENTATION

Appellant represented by:	American Red Cross



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from July 1952 to May 1954.  
The appellant is the Veteran's former spouse.  This matter is 
before the Board of Veterans' Appeals (Board) on appeal from 
an August 2002 rating decision of the Oakland, California 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
December 2002, the appellant appeared at a hearing before a 
Decision Review Officer (DRO) at the RO.  In July 2004, a 
Travel Board hearing was held before the undersigned.  
Transcripts of these hearings are of record.  

The case was previously before the Board in January 2006 when 
it was remanded for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on her part is required.


REMAND

The appellant alleges that L., who was born in August 1957, 
was permanently incapable of self-support by reason of mental 
defect at the date of attaining the age of 18 years.  In 
January 2006, the Board remanded the claim to obtain records 
from the Social Security Administration (SSA) as the 
appellant had indicated L. began receiving SSA benefits 
because of her psychiatric disability.  

In August and November 2006 responses to requests from the 
AMC, SSA indicated that L. was entitled to disability 
benefits and that the AMC's request was being transferred to 
the appropriate District Office.  In November 2006, the 
District Office indicated that even though it was L.'s 
servicing office, it did not maintain SSA disability folders; 
hence, it was forwarding the request back to the 
jurisdictional office.  In December 2006, the SSA 
jurisdictional office indicated that the request was being 
forwarded back to the District Office.  In July 2007, without 
further explanation, the District Office stated that it was 
forwarding the request back to the jurisdictional office.

A January 2008 Contact Note indicates that an AMC employee 
had spoken to an employee at the SSA District Office to 
inquire about which SSA office she should contact, since each 
SSA office had referred the AMC to the other office.  The 
District Office employee stated that after searching, they 
had determined they did have a file on L. and that a request 
for these records should be sent again to the District 
Office.  Such a request was made by the AMC in January 2008.

A February 2009 Memorandum from an employee at the AMC states 
that three different requests for SSA records had been made 
and that one response indicates that the main folder could 
not be located.  Additionally, a February 2009 Supplemental 
Statement of the Case states that in July 2007, the District 
Office manager indicated that they did not have a disability 
folder for L.  As noted above, however, in January 2008, the 
District Office indicated that it did, in fact, have a file 
on L. and the AMC initiated another request in January 2008 
for these records on the basis of this information.  The 
record does not reflect that SSA responded to this most 
recent request; hence, the availability of SSA records for L. 
remains unclear.  VA has an obligation to make as many 
requests as necessary to obtain relevant records from a 
Federal department or agency, including SSA records, until it 
is determined that further efforts would be futile.  38 
C.F.R. § 3.159(c)(2); see Masors v. Derwinski, 2 Vet. App. 
181 (1992) (finding that VA's duty to assist includes an 
obligation to obtain the records of an SSA adjudication 
awarding disability benefits).

A remand by the Board confers on the appellant, as a matter 
of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  While the 
Board regrets the additional delay caused by this Remand, 
since it appears SSA records may be available and obtainable, 
the case must be remanded again so that additional 
development and readjudication can be accomplished.  

Accordingly, the case is REMANDED for the following action:

1.	Obtain from the Social Security 
Administration the records pertinent to 
L.'s claim for Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim.  If the 
records cannot be obtained, a response to 
that effect must be associated with the 
claims folder.  In accordance with 
38 C.F.R. § 3.159(e), the appellant must 
be notified of any inability to obtain 
these records.

2.	When the development requested has been 
completed, the case should be reviewed on 
the basis of the additional evidence.  If 
the benefit sought is not granted, the 
appellant and her representative should be 
furnished a Supplemental Statement of the 
Case, and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).


